 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3

 4
     Jabron Carr,                                            Case No. 2:19-cv-02167-JAD-BNW
 5
                        Petitioner
 6          v.                                            Order Transferring Action to Unofficial
                                                                   Northern Division
 7 James Dzurenda, et al.,

 8                      Respondents

 9         Petitioner, Jabron Carr, who is in custody at the Ely State Prison, has submitted an

10 application to proceed in forma pauperis, a petition for a writ of habeas corpus pursuant to 28

11 U.S.C. § 2254, and an ex parte motion for appointment of counsel. Carr started this action in the

12 unofficial southern division of the court, but he is proceeding pro se and he is incarcerated in the

13 unofficial northern division of the court. Under Local Rule LR IA 1-8(a), a pro se inmate must

14 proceed in the unofficial division of the court in which the inmate is held when the matter is

15 commenced.

16         IT IS THEREFORE ORDERED that this case is hereby transferred to the unofficial

17 northern division of this court for all further proceedings. The Clerk of Court is directed to

18 transfer and reopen this matter as a new action under a new docket number in the northern

19 division and CLOSE THIS CASE.

20         Dated: January 15, 2020
                                                             _________________________________
21                                                           U.S. District Judge Jennifer A. Dorsey

22

23
